EXHIBIT 10.3

AMENDMENT TO THE

AMENDED AND RESTATED

HANCOCK HOLDING COMPANY

2005 LONG-TERM INCENTIVE PLAN

This Amendment of the Amended and Restated Hancock Holding Company 2005
Long-Term Incentive Plan (hereinafter the “Plan”) is made this the 24th day of
May, 2012, to be effective as of the 1st day of January, 2012.

WITNESSETH:

WHEREAS, effective the 31st day of March, 2005, Hancock Holding Company (the
“Company”) adopted the Plan to provide incentives and awards to Associates and
Directors of the Company and to Associates of its Subsidiaries; and

WHEREAS, the Plan was amended and restated in its entirety effective January 1,
2009 to comply with applicable provisions of Section 409A of the Code; and

WHEREAS, the Company desires to further amend the Plan with respect to
Performance Stock Awards that may be granted hereunder.

NOW, THEREFORE, the Amended and Restated Hancock Holding Company 2005 Long-Term
Incentive Plan is hereby amended as follows:

I.

Section 2.14 is hereby amended by the deletion of that section in its entirety
and the substitution of the following:

2.14 “Negative Discretion” means such other factors, if any, as may be applied
by the Committee, as set forth in an Award Agreement, to reduce the number of
shares of Common Stock to be issued pursuant to a Performance Stock Award if the
Performance Goals have been met or exceeded if, in the Committee’s sole
judgment, such reduction is appropriate in order to act in the best interest of
the Company and its shareholders. The Negative Discretion factors include, but
are not limited to, the achievement of measurable individual performance
objectives established by the Committee and communicated to the Associate or
Director in advance of the Performance Period, and competitive pay practices.
With respect to relative performance based Awards, Negative Discretions factors
may also include actual shareholder experience over a Performance Period.

II.

Section 2.16 is hereby amended by the deletion of that section in its entirety
and the substitution of the following:

2.16 “Performance Goals” means, with respect to any Performance Period,
performance goals based on any of the following criteria and established by the
Committee prior to the beginning of such Performance Period or performance goals
based on any of the following criteria and established by the Committee after
the beginning of such Performance Period that meet the requirements to be
considered pre-established goals under Section 162(m) of the Code: earnings or
earnings growth; earnings per share; return on equity, assets or investments;



--------------------------------------------------------------------------------

revenues; expenses; charge offs; reductions in non-performing assets; market
conditions including, but not limited to, average stock price and total
shareholder return; any component of or combination of the preceding and/or any
other performance measure as may be determined and defined from time to time by
the Committee. Such Performance Goals may be particular to an Associate or
Director or the division, department, branch or line of business, Subsidiary or
other unit in which the Associate works, or may be based on the performance of
the Company generally.

III.

Section 7.3 is hereby amended by the deletion of that Section in its entirety
and the substitution of the following:

7.3 Entitlement to Shares. To be entitled to earn or receive shares under a
Performance Stock Award, a Participant must remain as an Associate or Director
through the end of the Performance Period. The Committee may, in its discretion,
provide such exception to this requirement as is deemed appropriate and
equitable and such exception shall be set forth in the Award Agreement;
provided, however, no such exception shall have the effect of accelerating the
receipt of shares under or otherwise modifying a Performance Stock Award in a
manner that would result in violation of the provisions of Section 409A of the
Code.

IV.

Capitalize terms used in this Amendment shall have the same meaning as when used
in the Plan unless otherwise specifically provided herein.



--------------------------------------------------------------------------------

V.

Except as amended herein, the Amended and Restated Hancock Holding Company 2005
Long-Term Incentive Plan shall remain unchanged.

IN WITNESS WHEREOF this Amendment has been executed the date and year first
above written.

 

HANCOCK HOLDING COMPANY By:     Name:     Title:    